COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ROSA ARZATE,                                     §
                                                                No. 08-18-00143-CV
                   Appellant,                     §
                                                                  Appeal from the
 v.                                               §
                                                                243rd District Court
 MATTHEW MANUEL ANDUJO                            §
 AND JUAN MIGUEL TORRES,                                      of El Paso County, Texas
                                                  §
                   Appellees.                                  (TC# 2017DCV4374)
                                                  §

                                 MEMORANDUM OPINION

       Pending before the Court are Appellant’s motion to abate the appeal and a subsequently

filed motion to dismiss the appeal pursuant to TEX.R.APP.P. 42.1(a)(1). We grant the motion to

dismiss, deny the motion to abate as moot, and dismiss the appeal. Costs are taxed against the

parties incurring same.

                                             GINA M. PALAFOX, Justice
October 14, 2019

Before Alley, C.J., Rodriguez, and Palafox, JJ.